Carlisle, J.
A conviction may be had upon a free and volununtary confession corroborated only by proof of the corpus delicti (Owen v. State, 119 Ga. 304, 46 S. E. 433; Daniel v. State, 63 Ga. 339; Paul v. State, 65 Ga. 152; Williams v. State, 69 Ga. 11; Westbrook v. State, 91 Ga. 11, 16 S. E. 100); and, where, upon the trial of one charged with the possession of non-tax-paid whisky, it appears from the evidence that police officers found some five and one-half pints of non-tax-paid liquor in the defendant’s home, and that the defendant freely and voluntarily confessed that the non-tax-paid liquor belonged to him, the jury is authorized to find him guilty as charged, and the trial court does not err in denying such defendant’s motion for new trial based solely on the general grounds.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.